      Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 1 of 7. PageID #: 93



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,       :                CASE NO. 1:19CR189
                                :
                 Plaintiff,     :
                                :                JUDGE JAMES S. GWIN
         -vs-                   :
                                :
JOSE ISMAEL VASQUEZ VALENZUELA, :                DEFENDANT’S SENTENCING
                                :                MEMORANDUM
                 Defendant.     :


       Defendant Jose Vasquez Valenzuela, through counsel, respectfully submits the attached

Sentencing Memorandum for this Court’s consideration in determining the appropriate sentence

at his September 4, 2019, sentencing hearing. He respectfully asserts that a sentence below the

advisory Sentencing Guidelines, followed by supervised release with conditions is “sufficient

but not greater than necessary” to achieve the statutory goals of sentencing under Title 18,

United States Code §§ 3553(a) and 3661.

                                            Respectfully submitted,

                                           STEPHEN C. NEWMAN
                                           Federal Public Defender
                                           Ohio Bar: 0051928

                                           /s/Charles E. Fleming_________________
                                           CHARLES E. FLEMING
                                           Assistant Federal Public Defender
                                           Ohio Bar: 0046778
                                           1660 West Second Street, Suite #750
                                           Cleveland, OH 44113
                                           (216) 522-4856 Fax: (216)522-4321
                                           E-mail: charles_fleming@fd.org
        Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 2 of 7. PageID #: 94




                                       MEMORANDUM

I.       INTRODUCTION

       Jose Vasquez Valenzuela was charged with a violation of 8 U.S.C. §1326 and §1326(b). On

May 20, 2019, M r . Vasquez Valenzuela pled guilty to the single-count Indictment. Mr. Vasquez

Valenzuela has been detained in the custody of the United States Marshal since April 4, 2019.

 II.    APPLICATION OF 18 U.S.C. § 3553(A)’S SENTENCING FACTORS

        A sentencing court is to impose the lowest sentence achieving the four statutory purposes

of sentencing: justice; deterrence; incapacitation; and rehabilitation. 18 U.S.C. § 3553(a)(2);

Kimbrough v. United States, 552 U.S. 85, 101 (2007). Thus, the sentencing range proposed

through calculation of the advisory Sentencing Guidelines is only one of many factors

sentencing courts must consider when imposing sentence. After properly calculating the

applicable advisory guideline range, sentencing courts must then consider each of the remaining

§ 3553(a) factors in order to impose a sentence that is sufficient, but not greater than necessary,

to fulfill the purposes of sentencing. Gall, 552 U.S. 38, 49-50 (2007).

        For the reasons stated herein, Jose Valenzuela asserts that a sentence below the advisory

Guidelines range as calculated in the Presentence Investigation Report, is sufficient but not

greater than necessary to fulfill the purposes of punishment set forth in 18 U.S.C. §3553(a).

Mr. Vasquez Valenzuela presents the following factors for the Court’s consideration in

determining his sentence.

        1. History and Characteristics of Jose Ismael Vasquez Valenzuela

       Born in Esquintla, Guatemala on September 30, 1976, Jose Vasquez Valenzuela was the

first son born to Regina Valenzuela and Jose Manuel Vasquez. Jose Valenzuela was one of four

children born to the couple, who raised their family in Guatemala during a time of political unrest.
       Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 3 of 7. PageID #: 95



Jose Valenzuela’s parents separated when he was a pre-teen, and Jose and his siblings stayed with

their mother. Their father continued to support the family, however, the family struggled, and Jose

Valenzuela began working at a young age doing clean up at construction sites after school, to help

his mother with the family finances. In Guatemala, school is compulsory through six grades, after

which a diploma is granted. Jose Vasquez Valenzuela received his diploma after six years of

school, at age 10, and has had no formal education since that time.

       The challenges of survival and financial viability in Guatemala were such that Jose

Valenzuela decided to come to the United States at age 15 to find work so that he could send

money home to his mother, with whom he was very close, so that she could have an easier life in

Guatemala. Mr. Valenzuela landed first in Los Angeles, and he worked in California for about one

year before heading east to North Carolina to work in the tobacco fields. After living in North

Carolina for a time, Mr. Valenzuela migrated to Florida for a couple of years, then headed to

Michigan, chasing the seasonal growing season in the Midwest. Finding Michigan’s climate

unappealing, Mr. Valenzuela migrated back to California. By this time, Jose Valenzuela had been

in the United States for over ten years, and experienced his first removal from the United States

after traveling to Houston, Texas. He was removed to Mexico at that time.

      After the first removal Mr. Valenzuela returned to California a few months later, but left to

return to Guatemala soon thereafter, after learning that his mother was ill with cancer. Jose

Valenzuela retuned to Esquintla, Guatemala to care for his mother, and met his first wife there in

1996. A daughter was born to this marriage while Jose Valenzuela was in the United States. Later

in the relationship, his wife in Guatemala was killed during a vicious robbery, and their young

daughter witnessed the killing of her mother. His daughter was then raised by her maternal

grandparents until 2014, when Jose Valenzuela was able to take her to Mexico to live, away from


                                                2
        Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 4 of 7. PageID #: 96



the violence and danger in Guatemala.

       While Jose Valenzuela was living in the United States he became addicted to crack cocaine,

and he developed a drinking problem. Eventually Jose Valenzuela ended up in Cleveland, Ohio

while working for a tree trimming service, and this is where he met his current wife, Elyda

Espinosa, in 2002. Elyda Espinosa, who is a legal permanent resident of the United States, was

instrumental in changing Jose Valenzuela, and assisted in getting him involved in the church,

where he was able to fight the addiction demons and beat his cocaine and alcohol addiction. The

couple share two children, Heidy Valenzuela and Samuel Valenzuela, both of which are natural

born citizens. Heidy Valenzuela, who is now a senior in high school, has been a stand-out student

who has achieved recognition and success as a Science Intern at the Cleveland Clinic over this

past summer. Her teacher, Michael Baker, has written a letter for this Court’s perusal, which

indicates that it is the emotional and parental support Mr. Valenzuela provides for his children that

have made a difference in the Valenzuela children’s lives. [See, Defendant’s Exhibit A, Letter

from Michael Baker; Exhibit B, Letter from Cleveland Clinic].

      Jose Valenzuela suffered many personal losses during this time, as his beloved mother died

of cancer in 2006, and his little brother, Freddie Vasquez Valenzuela, died of cancer at 32 years-

of-age in 2011. Having lived in Guatemala for periods of time throughout the 2000s, Jose Vasquez

Valenzuela has received death threats from the same people who murdered his first wife while

living in Mazatenango City, Guatemala. At one point, he was held for ransom and beaten; he was

only released when they realized he had no money. (See Presentence Report (“PSR”) at ¶50). The

threats are ongoing, as the Sinaloa drug cartel has many connections in Guatemala and Mexico,

particularly in Southern Guatemala where the Vasquez Valenzuela family resides. The threats in

2014 are substantiated through the attached letter from the prosecutor in Mazatenango, Guatemala


                                                 3
        Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 5 of 7. PageID #: 97



to the Sheriff in that city, informing them of the threat and asking for protection for Jose Vasquez

Valenzuela, and an Affidavit from Jose Valenzuela’s father, who indicated that his son, Jose

Vasquez Valenzuela, fled the country out of fear from the threats he had received. [See,

Defendant’s Exhibit C, Prosecutor Letter; Exhibit D, Affidavit]. According to his wife, the threats

have continued and are part of the reason he returned to the United States as it relates to this case.

Even after his return, his wife indicates that his father, who resides in Mexico Guatemala, continues

to receive threats from cartel affiliates looking for his son.

      Jose Vasquez Valenzuela is now 47 years of age, and understands that his wife and children

will not join him in Guatemala, or Mexico, as his children have opportunities here in the United

States, as citizens, that he cannot provide them back in Guatemala. Mr. Vasquez Valenzuela asks

this Court to take into account his history and the love and appreciation he has for his family when

fashioning his sentence.

       2.      Reasons Supporting a Downward Departure

       The U.S. Sentencing Guidelines state the following at §4A1.3, in pertinent part:

         If reliable information indicates that the defendant's criminal history category
         substantially over-represents the seriousness of the defendant's criminal history
         or the likelihood that the defendant will commit other crimes, a downward
         departure may be warranted.

 USSG §4A1.3(b)(1), effective November 1, 2018; see also U.S. v Johnson, 553 F.3d 990, 998 (6th

 Cir. 2009).

         In the instant case, Mr. Valenzuela’s criminal history category over-represents the

seriousness of his criminal history. Jose Valenzuela’s criminal history is filled with minor

offenses that occurred while Mr. Valenzuela was addicted to alcohol and cocaine, or was acting

under the influence when an offense was committed. (See PSR at Criminal History). Of the

offenses that were not too old to count, Mr. Valenzuela received eight (9) criminal history points

                                                   4
        Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 6 of 7. PageID #: 98



out of his total score of 17 points, that were for offenses which carried either no jail time, or were

for sentences of 90 days or less. (See PSR at ¶¶ 29-32, 34, 36). The sentences received for his

re-entry offenses adds six points to Mr. Valenzuela’s criminal history score, and propels him into

criminal history category VI. (See PSR at ¶ 37).

       As to his attempted robbery conviction, his mother in law and wife have stated that no

robbery occurred at all. (See PSR at ¶32; Exhibit E, Letter from Mother in law). His wife

indicates that much of this was a misunderstanding and the language barrier played a part when

she spoke to the police.

       Jose Valenzuela states that the nine points gained from the relatively minor offenses, which

take his criminal history score to Category VI, overstate his actual criminal history. Without these

minor offenses which were likely fueled by his former addictions, his criminal history score would

be eight (8), which would place him in Category IV. Mr. Valenzuela states that criminal history

Category V would allow for a “middle ground” and account for half of the misdemeanor/minor

offenses, balancing the scales in favor of an accurate representation of his criminal history.

       3.      Reasons Supporting a Downward Variance

        Should this Court determine that a downward departure is not warranted in this case, Jose

Vasquez Valenzuela requests a variance which would incorporate the reasons for a departure based

upon over-representation of criminal history, and also based upon the active and ongoing threats

to Mr. Valenzuela from the persons responsible for his first wife’s death in Guatemala. Elyda

Espinoza, his present wife, submits that the threats are ongoing, and that Mr. Valenzuela’s father

and sister still reside in Guatemala and are also aware of the ongoing dangers. Therefore, Jose

Valenzuela asks this Court to take into account the ongoing threats as part of the reason for his

return to the United States after his last removal, and consider these factors when fashioning an



                                                  5
        Case: 1:19-cr-00189-JG Doc #: 19 Filed: 08/28/19 7 of 7. PageID #: 99



appropriate sentence. In addition, Mr. Valenzuela will receive a sentence for the supervised release

violation from Case No. 1:14CR548. He requests that the sentence imposed in this case takes into

account the penalty for the supervised release violation.

III.   CONCLUSION

       For these reasons, Jose Ismael Vasquez Valenzuela respectfully requests that the Court

depart and/or vary downward from the applicable sentencing guideline range and sentence him

to a term of imprisonment below the advisory Guideline term of 33 – 41 months, combined with

supervised release.

                                               Respectfully submitted,

                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928


                                               /s/Charles E. Fleming
                                               CHARLES E. FLEMING (0046778)
                                               Assistant Federal Public Defender
                                               Office of the Federal Public Defender
                                               1660 W. Second Street, Suite 750
                                               Cleveland, Ohio 44113
                                               (216) 522-4856 Fax: (216) 522-4421
                                               Email: charles_fleming@fd.org




                                                 6
